ON RETURN TO REMAND
McMILLAN, Judge.
This court remanded this case to the trial court to conduct an evidentiary hearing to determine if the petitioner had been denied any liberty interest because of the alleged improper computation of “good time” credits. 598 So.2d 1058.
On return to remand, the trial judge issued the following findings:
“After remand this Court ordered the Department of Corrections to recalculate the defendant’s good time credit pursuant to the proper laws, a copy of said order is marked Exhibit ‘A,’ and incorporated herein by reference.
“The Department of Corrections filed Exhibits ‘B’ and ‘C’ in response to this Court’s order, which said Exhibits are incorporated herein by reference.
“The Court, after having reviewed Exhibits ‘B’ and ‘C’ and the applicable laws, finds that the defendant has been afforded the proper computation of good time credits and his Petition of Habeas Corpus is due to be denied. It is, therefore;
“ORDERED that the Petition for Writ of Habeas Corpus filed by the above-named defendant be and the same is hereby denied.”
After reviewing the trial court’s order, including the Department of Corrections calculations concerning the petitioner’s good time credits, and the applicable case law, we believe that the trial court was correct in denying the petition for writ of habeas corpus.
Accordingly, the judgment is due to be, and it is hereby, affirmed.
AFFIRMED.
All Judges concur.